DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 41-60 are pending wherein claims 41, 49, and 57 are in independent form. 
3.	Claims 42, 50, 58 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
	Response to Arguments
4.	Applicant's arguments filed on 06/25/2021 have been fully considered but they are not persuasive. The reasons set forth below.
5.	On page 8 of the remarks, applicant argues, “Firstly, Patrick does not determine the number of packets in a buffer. Instead, paragraph [0016] of Patrick cited by the Examiner specifically describes calculating the number of buffers or queues of the maximum Ethernet packet size needed to store the minimum bandwidth delay product. This is a determination of the numbers of queues needed to queue bytes of packets across multiple queues for the application not a determination of a number of packets stored in a queue. Secondly if Patrick was applied to the byte calculation of Ramakrishnan and Liu, the result would be the number of queues of the maximum Ethernet size needed to store the total bytes calculated. It would not determine a number of packets in a queue for a data 
		In response, examiner respectfully disagrees because:
	Ramakrishnan in view of Liu discloses to estimate total number of bytes buffered/stored based on the product of the bandwidth and queueing delay. When a packet size is known, the total number of bytes can easily be converted to a number of packets by dividing the total number of bytes by a packet size. Patrick discloses a packet size of 1460 bytes and therefore, the total number of bytes divided by the packet size of 1460 bytes results in a number of packets. By using Patrick’s packet size of 1460 bytes, the total number of bytes can be converted to a number of packets. 
		Patrick discloses an estimated total number of bytes 25,000, packet size 1460 bytes (Par 0016) and by dividing total number of bytes by the packet size (25000/1460), there is 17.123 packets. Patrick further discloses that 18 buffers each having a capacity of one packet size are required to store the total number of bytes (Par 0016—“ only 18 buffers of the maximum Ethernet packet size are required to store the minimum BDP in this case”). As the result of the division (25000/1460) is 17.123 packets, Patrick requires more than 17 buffers (each buffer storing a packet of size 1460 bytes) to store 17.123 packets such as 18 buffers (each storing a packet size of 1460 bytes) to store 17.123 packets. Therefore, to determine the required number of buffers, Patrick must divide the total number of bytes (i.e. 25000 bytes) by the packet size 1460 bytes and the division (total number of bytes divided by the packet size) eventually results in a 
		
		Therefore, in view of above discussion, examiner maintains the rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 41-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 41 recites the limitation "the bandwidth" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 42-48 depend upon claim 41 and thereby, are rejected for the reason discussed above.
49 recites the limitation "the bandwidth" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 50-56 depend upon claim 49 and thereby, are rejected for the reason discussed above.
		Claim 57 recites the limitation "the bandwidth" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 58-60 depend upon claim 57 and thereby, are rejected for the reason discussed above.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 41, 43-45, 47-49, 51-53, 55-57, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al (US 20120120801 A1, hereinafter referred to as Ramakrishnan) in view of Liu et al (using loss pairs to discover network properties, hereinafter referred to as Liu) and further in view of Patrick et al (US 20140269293 A1, hereinafter referred to as Patrick).
		Re claim 41, Ramakrishnan teaches a method (Abstract) comprising:
	(a)    identifying, by a device (source node 105/router 120), one or more data flows over a link (NF-TCP flow/non NF-TCP flow) (Fig. 1-2, Fig. 4, Par 0014-0016, Par 0018-0020);

	(e)    reducing, by the device responsive to the detection that congestion is to occur, a window size of the at least one data flow (reducing the window size by a factor b when a congestion is detected) (Fig. 4, Par 0018-0024, Par 0034-0036).
		Ramakrishnan does not explicitly disclose to 
	(b)    determine, by the device, a queueing delay for packets communicated over the link based at least on a difference between a round trip time for at least one data flow of the one or more data flows and a minimum round trip time;
	(c)    determine, by the device, a number of packets queued for the at least one data flow based at least on a result of a product of the bandwidth of the link and the queue delay and the product being divided by a maximum segment size.
		Re components (b) and (c), Liu teaches to
	(b)    determine, by the device, a queueing delay (tq – tp in equation 1) for packets communicated over the link based at least on a difference between a round trip time for at least one data flow of the one or more data flows (tq in equation 1) and a minimum round trip time (tp in equation 1) (Pg. 132, Col 1, Line 14-42);
	(c)    determine, by the device, a number of bytes queued (estimated buffer size, E(B) in number of bytes) for the at least one data flow based at least on a result of a product of the bandwidth of the link (bandwidth, C) and the queue q – tp) and capacity, C, Equation 1) and 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the steps to 
	(b)    determine, by the device, a queueing delay for packets communicated over the link based at least on a difference between a round trip time for at least one data flow of the one or more data flows and a minimum round trip time; (c)    determine, by the device, a number of bytes queued for the at least one data flow based at least on a result of a product of the bandwidth of the link and the queue delay 
		Ramakrishnan in view of Liu discloses to estimate buffer size in number of bytes based on the product of the bandwidth and queueing delay (equation 1, Liu) and does not explicitly disclose to convert the number of bytes in the buffer to number of packets. However, the number of packets in the buffer can easily be determined by dividing the buffer size (result of Liu’s equation 1) by a packet size. 
		In this regard, Patrick discloses to determine the number of packets in a buffer by dividing buffer size in bytes by a packet size (Par 0016).

		Therefore, in view of above discussion, Ramakrishnan in view of Liu and Patrick discloses to (c) determine, by the device, a number of packets queued for the at least one data flow based at least on a result of a product of the bandwidth of the link and the queue delay and the product being divided by a maximum segment size (packet size as disclosed in Par 0016 of Patrick).
		Claim 49 recites a system performing the steps recited in claim 41 and thereby, is rejected for the reasons discussed above with respect to claim 41.
		Claim 57 recites a non-transitory computer-readable medium storing instructions to be executed by a processor to perform the steps recited in claim 41 and thereby, is rejected for the reasons discussed above with respect to claim 41.
		Re claims 43, 51, 59, Ramakrishnan does not explicitly disclose to determine, by the device, the minimum round trip for the at least one data flow during a time interval.
		Liu teaches to determine, by the device, the minimum round trip for the at least one data flow during a time interval (observing round trip times over some period) (Pg. 132, Col 1, Line 14-26).

	to determine, by the device, the minimum round trip for the at least one data flow during a time interval, as taught by Liu for the purpose of estimating network properties including amount of buffering present in a router to adapt a congestion control mechanism, as taught by Liu (Pg. 127, Col 2, Line 1-19).
		Re claims 44, 52, Ramakrishnan does not explicitly disclose to determine, by the device, an approximation of the number of packets queued for the at least one data flow based on the result.
		Liu teaches to determine, by the device, an approximation of the number of bytes queued for the at least one data flow based on the result (estimated buffer size, E(B) in number of bytes by using equation 1) (Pg. 128, Col 2, Line 1-14, Pg. 132, Col 1, Line 14-42).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine, by the device, an approximation of the number of bytes queued for the at least one data flow based on the result, as taught by Liu for the purpose of estimating network properties including amount of buffering present in a router to adapt a congestion control mechanism, as taught by Liu (Pg. 127, Col 2, Line 1-19).
		Ramakrishnan in view of Liu discloses to estimate buffer size in number of bytes based on the product of the bandwidth and queueing delay (equation 1, Liu) and does not explicitly disclose to convert the number of bytes in the buffer 
		In this regard, Patrick discloses to determine the number of packets in a buffer by dividing buffer size in bytes by a packet size (Par 0016).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine the number of packets in a buffer by dividing the buffer size in bytes by a packet size, as taught by Patrick for the purpose of converting the number of bytes in the buffer to number of packets to express buffer size in a different manner.
		Therefore, in view of above discuss, Ramakrishnan in view of Liu and Patrick discloses to determine, by the device, an approximation of the number of packets queued for the at least one data flow based on the result.
		Re claims 45, 53, Ramakrishnan teaches that the number of packets queued is greater than the threshold comprising a predetermined number of packets (Par 0018-0021).
		Re claims 47, 55, Ramakrishnan teaches to reduce the window size of the at least one data flow by one of a predetermined number or percentage (reducing window size by a scaling factor b) (Par 0024).
		Re claims 48, 56, Ramakrishnan teaches that the device (router 120)  is intermediary between a plurality of clients and one or more servers (source, destination nodes) (Fig. 1, Par 0014-0016).
s 42, 50, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan, Liu, and Patrick as applied to claims 41 above and further in view of Hirano et al (US 20100034170 A1, hereinafter referred to as Hirano).
		Re claims 42, 50, 58, Ramakrishnan does not explicitly disclose that the round trip time as an average round trip time of a plurality of packets for the at least one data flow.
		Hirano teaches that the round trip time as an average round trip time of a plurality of packets for the at least one data flow (Par 0014 ---“ difference between an average delay and the minimum delay of round-trip times of packets).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step that the round trip time as an average round trip time of a plurality of packets for the at least one data flow, as taught by Hirano for the purpose of “determining network characteristics, such as bandwidth, transmission delay, queuing delay, and packet size in a network”, as taught by Hirano (Par 0013).
11.	Claims 46, 54, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan, Liu, and Patrick as applied to claims 41 above and further in view of Sundararajan et al (US 20120106342 A1, hereinafter referred to as Sundararajan).
		Re claims 46, 54, 60, Ramakrishnan does not explicitly disclose that reducing the window size of the at least one data flow selected as having a priority lower than other priorities of the one or more data flows.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step that reducing the window size of the at least one data flow selected as having a priority lower than other priorities of the one or more data flows, as taught by Sundararajan for the purpose of enhancing bandwidth distribution between traffic flows, as taught by Sundararajan (Par 0007).
Relevant Prior Art
		Cheng et al (US 9014264 B1) discloses to adjust congestion window size based on a queueing delay (Fig. 5-7). 










Conclusion
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax 
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473